DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 10/23/2019 and 02/13/2020 were reviewed and the listed references were noted.

Drawings
The 9 page drawings have been considered and placed on record in the file. 

Specification
The specification is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Status of Claims
Claims 1-12 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a depth map creating unit …”, “a display control unit …”, “an input unit …”, and “an imaging unit …” in Claims 2-10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,278,660.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application are generic to all that is recited in claims of the U.S. Patent Nos. 10,278,660.  The following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 10,278,660.

Instant Application
Patent Application No. 10,278,660
1. An image display apparatus comprising: 


a depth map creating unit that creates, on the basis of a two-dimensional radiation image and a plurality of tomographic images for the same subject, a plurality of depth maps in which each position on the two-dimensional radiation image and depth information indicating a depth directional position of a tomographic plane corresponding to each position are associated with each other while changing a correspondence relationship between each position on the two-dimensional radiation image and the depth information.
1. An image display device comprising: 
a display unit for displaying at least one of a two-dimensional radiological image and a plurality of tomographic images of the same subject;  
a depth map creation unit for creating a depth map in which each position on the two-dimensional radiological image is associated with depth information indicating a position of a tomographic plane corresponding to each position in a depth direction;  and 
a pseudo two-dimensional image generation unit for generating a pseudo two-dimensional image from the plurality of tomographic images, 
wherein the depth map creation unit creates a temporary depth map in which each position on the pseudo two-




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (i.e., a depth map creating unit that creates …), but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

It should be noted that since dependent claims 2-10 recite additional elements,
they properly invoke 35 U.S.C. 112(f), and therefore, they are interpreted under this rule and one may rely on the specification to provide the structures for the recited functional elements.  Therefore, they are not rejected under 35 U.S.C. 112(a). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, it is unclear from the language of the claim and from the specification what Applicant reference to “frequency component of the two-dimensional image” means.  Does Applicant mean signal frequency, spatial frequency, etc.?   

Examiner’s Note
Claim 1 is directed to creation of a dataset, i.e., a depth map only, without reciting the application of the dataset.  However, in anticipation that Applicant, in response to the above-described 35 U.S.C. 112(a) rejection, will fix the existing issue for Claim 1 to invoke 35 U.S.C. 112(f), which results in incorporation of the recited structures and algorithms in the specification, additional rejection for directing the claim to data only will not be presented here.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2016/0955563 - IDS)  .

Consider Claim 1, Bernard discloses “An image display apparatus comprising: 
a depth map creating unit that creates, on the basis of a two-dimensional radiation image and a plurality of tomographic images for the same subject, a plurality of depth maps” (Fukuda, Fig. 7, the depth map and Paragraph [0068]) “in which each position on the two-dimensional radiation image and depth information indicating a depth directional position of a tomographic plane corresponding to each position are (Fukuda, Paragraph [0067] “while changing a correspondence relationship between each position on the two-dimensional radiation image and the depth information” (Fukuda, Paragraph [0069], where it is disclosed that the depth map is changing forms).

Consider Claim 3, Fukuda discloses “The image display apparatus according to claim 1, wherein the depth map creating unit creates the plurality of depth maps for each object in the two-dimensional radiation image and the plurality of tomographic images” (Fukuda, Paragraph [0067]).

Consider Claim 4, Fukuda discloses “The image display apparatus according to claim 1, wherein the depth map creating unit creates the depth maps by associating each position on the two-dimensional radiation image and the depth information indicating the depth directional position of the tomographic plane corresponding to each position on the basis of a correlation between each position on the two-dimensional radiation image and the plurality of tomographic images” (Fukuda, Figs. 6 and 7 and Paragraph [0068]).

Consider Claim 5, Fukuda discloses “The image display apparatus according to claim 1, wherein the depth map creating unit divides the two-dimensional image into a plurality of regions, and creates the depth maps by associating a position of each region (Fukuda, Figs. 6 and 7 and Paragraph [0069]).

Consider Claim 6, Fukuda discloses “The image display apparatus according to claim 1, further comprising:21 a display control unit that specifies depth information on a reference position in the two-dimensional radiation image with reference to the depth maps and displays a tomographic image of a tomographic plane indicated by the specified depth information on a display unit” (Fukuda, Figs. 10-12 and Paragraph [0085]).

Consider Claim 7, Fukuda discloses “The image display apparatus according to claim 6, further comprising: an input unit that receives designation of any position on the two-dimensional radiation image displayed on the display unit, wherein the display control unit displays the tomographic images on the display unit using the designated position as the reference position” (Fukuda, Figs. 10-12 and Paragraph [0085], first sentence).

Consider Claim 8, Fukuda discloses “The image display apparatus according to claim 7, wherein the display control unit determines the depth map to be referred to from the plurality of depth maps on the basis of an input method in a case where the (Fukuda, Figs. 10-12 and Paragraphs [0085] and [0086]).

Consider Claim 9, Fukuda discloses “The image display apparatus according to claim 7, wherein the display control unit determines the depth map to be referred to from the plurality of depth maps on the basis of an object at the designated position on the two-dimensional radiation image” (Fukuda, Fig. 12 and Paragraph [0087]).

Consider Claim 10, Fukuda discloses “A radiation imaging display system comprising: an imaging unit that acquires a two-dimensional radiation image and a plurality of tomographic images for the same subject; and the image display apparatus according to claim 1” (Fukuda, Fig. 1 and Paragraph [0053]).

Claim 11 recites a method with steps corresponding to the functions of the elements recited in Claim 1.  Therefore, the recited steps of Claim 11 are mapped to the Fukuda reference in the same manner as the corresponding elements in apparatus Claim 1.  

Claim 12 recites a non-transitory computer-readable storage medium with programming instructions corresponding to the functions of the elements recited in Claim 1.  Therefore, the recited instructions of Claim 12 are mapped to the Fukuda (Fukuda, Fig. 1:2) and a non-transitory recording medium (Fukuda, Claim 16).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if: (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) the above-described rejection of this claim under 35 U.S.C. 112(b) is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not provide a motivation to teach “the depth map creating unit creates the plurality of depth maps for each frequency component of the two-dimensional radiation image and the plurality of tomographic images.”

Conclusion
20.	The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Bernard et al. (US 2009/0080765 - IDS) and Wataru Fukuda (US 2015/0302615).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571) 270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIAMAK HARANDI/Primary Examiner, Art Unit 2662